STONE, C. J.-
Many exceptions were reserved in this case, but they naturally resolve themselves into two groups. First, the conduct and conversation of the defendant in reference to the girl Georgia Balderee, done and had both before and after the death of Mrs. I)anean; and, in this connection, the conduct and remarks of the defendant, tending to show dissatisfaction with his wife, for whose murder he was tried and convicted. Each and all of this testimony was competent and legal, as tending to prove a motive for the commission of the offense.. — Baalam v. State, 17 Ala. 451; Johnson v. State, Ib. 618; Hall v. State, 40 Ala. 698; Same v. Same, 51 Ala. 9; Marler v. State, 67 Ala. 55; Same v. Same, 68 Ala. 580; Phillips v. State, Ib. 469.
There was expert testimony introduced, but what it was, or to what it related, we are not informed, save the single fact deposed to by Dr.’ Lupton, that he found more than a grain of morphine in the stomach of the deceased. We can imagine many subjects to which expert testimony, on such investigation, would relate, — such as the quantity of morphine likely to produce a fatal result. There was a motion made to exclude the expert testimony in a mass, which the court overruled. There are many reasons why an exception, taken as this was, can not work a reversal. We name but one. We do not knoAv what the testimony was, whether legal or illegal. We can not presume a fact, not shown by the record, and make it a ground of reversal. — 1 Brick. Dig. 336, § 12; Ib. 337, § 23; Ib. 886, § 1186; Gayle v. C. & M. R. R. Co., 8 Ala. 586; 3 Brick. Dig. 443, § 570; Ib. 406, § 40.
4We find no' error in the record, and the judgment of the Circuit Court is affirmed.
In giving directions for the execution of the prisoner, the trial judge employed this language: “At which time [the day he had fixed for the execution], the sheriff of said county shall conduct you from said jail to some proper place, and there hang you by the neck until, you are dead.” This *35may mislead the sheriff, as the statute is specific as to the place of inflicting capital punishment.
The day fixed by the trial court for the execution of the prisoner being passed, it is ordered and adjudged, that Friday, the twenty-first day of February, 1890, be the day fixed and set apart for the execution of the prisoner, and that on that day, between the hours of 10 a. m. and 4 p. m., he be hanged by the neck until he is dead; and the sheriff of Dale county is charged with the execution of this sentence. In carrying this order into effect, the sheriff is commanded to comform strictly to the requirements of the statute. — Code of 1886, §§ 4667 to 4669, inclusive,